Title: Thomas Jefferson to James Monroe, 17 February 1816
From: Jefferson, Thomas
To: Monroe, James


      
        Th: Jefferson to Colo Monroe.
        Monticello Feb. 17. 16.
      
      It is impossible for you to note and preserve every thing as it passes in newspapers. I have therefore cut out of the Virginia Argus of Feb. 14. the inclosed paper. have it filed with the papers on the Louisiana title, and when you have to take up that subject it will suggest to you facts for enquiry. it is from some hand acquainted well with the subject, it & contains some facts not in the MS. on which I wrote to you the other day, nor in my memoir & Chronological statement which is in your office, and was I believe furnished to our Commrs at Madrid. fac valeas, meque mutuo diligas.
    